ON REHEARING.
This cause was argued and submitted to this court at the October term, 1934, of this court and at the January call, 1935, an opinion was handed down by Judge BLAND reversing the judgment.
Thereafter, a rehearing was granted and the cause was reargued and re-submitted at the October term, 1935, of this court.
We, on rehearing, have gone carefully over the records and given consideration of points raised on rehearing and conclude that the result reached by us, in the former hearing, is correct.
We, therefore, adopt and hand down the opinion as written by Judge BLAND and approved and handed down on January 7, 1935, as the opinion of the court and the judgment is reversed as adjudged and directed in said opinion. All concur.